Citation Nr: 1442187	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-34 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1976 to July 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In November 2013, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  

A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, the AOJ has not secured the Veteran's complete service personnel records from the National Personnel Records Center (NPRC), Records Management Center (RMC), or other appropriate location.  His DD214 indicates that he was a basic trainee; therefore, these records may be relevant in determining whether the Veteran was a radio operator during his military service, as he has alleged.  See January 2011 NOD; November 2013 hearing testimony.  

Second, after securing service personnel records and any other additional evidence, the AOJ should schedule the Veteran for a VA audiology examination and opinion to determine if the Veteran currently has bilateral ear hearing loss disability for VA purposes by the standards of 38 C.F.R. § 3.385, and if so, to determine the etiology of any current bilateral hearing loss.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran if he has received any VA or non-VA medical treatment for his bilateral hearing loss that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorization forms for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim on appeal.

The AOJ should also obtain and associate with the claims file (including the Virtual VA and VBMS files) any outstanding VA medical records from the New Jersey VA healthcare system that are dated from September 2011 to the present. 

2.  The AOJ should contact the NPRC, RMC or any other appropriate location and secure the Veteran's complete service personnel records for his period of active military service with the U.S. Army from March 1976 to July 1976.  (Service personnel records may verify whether or not the Veteran had a military occupational specialty (MOS) as a radio operator, which would involve a moderate probability of in-service noise exposure).  

If the Veteran's service personnel records are unavailable or no longer exist, a negative reply to this effect is required from the NPRC or other appropriate facility.  See 38 C.F.R. § 3.159(c)(2).  

3.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current bilateral hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The examiner should then address the following:

a) The examiner should indicate whether the Veteran has current hearing loss disability in either ear for VA purposes by the standards of 38 C.F.R. § 3.385.  

b) If the Veteran has current hearing loss disability in either ear, the examiner should then render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current hearing loss is causally or etiologically related to his military service, including any noise exposure therein. 

In rendering his or her opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause. 

In making this determination, the examiner is advised of the Veteran's contention that he had noise exposure in service from weapons fire, vehicles, a drill sergeant yelling in his ear constantly, and radio operator noise.    Service treatment records are negative for any complaints, treatment, or diagnosis of bilateral hearing loss.  There is no indication the Veteran had a separation examination.  

If service personnel records are secured, the examiner should review them to determine if the Veteran actually served as a radio operator as he alleges.  If the service personnel records confirm that the Veteran was a radio operator, the examiner should specifically address the Department of Defense's Duty Military Occupational Specialty (MOS) Noise Exposure Listing indicating that an MOS as a radio operator involved a "moderate" probability of noise exposure.  

In addition, the examiner should consider the significance, if any, of the Veteran's reported intercurrent, post-service noise exposure in his occupation as a warehouse worker without hearing protection.  See August 2009 VA audiology consultation note.  In addition, VA audiology reports dated in August 2009 and October 2009 also documented that the Veteran's hearing loss started only four to six years earlier after a head injury.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

7.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the hearing loss issue on appeal.  If the benefits sought are not granted, the AOJ should issue a SSOC and allow the Veteran and his representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



